     Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 1 of 26

                                                                              US       i•~-,,
                                                                               e· . Dl .j I t\,cr CBURT
                                                                             DI-, fRICT OF VERMtJ•1r·
                                                                                         Ff LE r>·
                                                                                             - ,.J
                                                                                                           l   ,,
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF VERMONT                           1021 JUN I I PH I: 1,
Katherine Knox,                                                                      CLERK
Plaintiff,
                                                  . ·1   . N                3Y_,    (A-w
                                                 CIVI Actmn 0.                 f';fp:ir•,      rlE ,
                                                                 ;).'dl-c:v-   rs·r::,     l   V     flK
V.                                               COMPLAINT AND JURY DEMAND

Johnson & Johnson and Ethicon, Inc.,

Defendants.




                                   COMPLAINT

        COMES NOW Plaintiff, who by and through the undersigned counsel, hereby

 submits this Complaint and Jury Demand against Johnson & Johnson and Ethicon, Inc.

 ("Defendants") for compensatory and punitive damages, equitable relief, and such other

 relief deemed just and proper arising from Plaintiff's injuries from her Ethicon

 Gynecare Prolift+M and Gynecare TVT-Obturator (TVT-O) pelvic mesh implants

 manufactured by Defendants. In support of this Complaint, Plaintiff alleges the

 following.

                                      PARTIES

A.      Plaintiff

             1.   Plaintiff Katherine Knox ("Ms. Knox") is a citizen and resident of

 Charlotte, Chittenden County, Vermont, and was a citizen and resident of Charlotte,

 Chittenden County, Vermont at the time she learned of her injuries.

         2.       All references to "Plaintiff' refer to Tina Marie Knox.




                                             1
     Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 2 of 26




B.     Defendants

        3.    Defendant Johnson & Johnson ("J&J") is a corporation organized and

existing under the laws of New Jersey, maintaining its principal place of business at

 I Johnson & Johnson Plaza, New Brunswick, New Jersey 089333. J&J organizes its

subsidiary businesses into individual Business Units to coordinate the development,

manufacture, testing, marketing promotion, training, distribution and sale of its pelvic

floor repair products.   Within J&J there are three sectors:       medical devices and

diagnostics, pharmaceutical, and consumer. Within the medical devices and diagnostic

sector are "Business Units" including the "Ethicon Franchise." The Ethicon Franchise

was charged by J&J with the design, development, promotion, marketing, testing,

training, distribution and sale of the pelvic floor repair products at issue in this case.

The companies which comprise the Ethicon Franchise are thus controlled by J&J and

include, but are not limited to, Ethicon Inc., Ethicon LLC, Ethicon LTD. J&J is a citizen

of New Jersey.

        4.    Defendant, Ethicon, Inc., is a wholly owned subsidiary of Defendant J&J

located in Somerville, New Jersey. Ethicon, Inc. is a corporation organized and existing

under New Jersey law, maintaining its principal place of business at 555 US Route 22,

Somerville, New Jersey 08876. Eth icon, Inc. is a citizen of New Jersey.

        5.    J&J and Ethicon, Inc. are collectively referred to herein as "Ethicon" or

"Defendants".

        6.    All acts and omissions of the above-referenced Defendants as described

herein were done by its agents, servants, employees, and/or owners, acting in the course

and scope of their respective agencies, services, employments and/or ownership.



                                         2
   Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 3 of 26




                            JURISDICTION AND VENUE

       7.      Federal subject matter jurisdiction is based upon 28 U .S.C. § 1332(a), in

that there is complete diversity among Plaintiff and Defendants and the amount in

controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs.

        8.     Defendants marketed, advertised, and sold the pelvic mesh products at

issue in this lawsuit in Vermont, without limitation, and thus have significant contacts

with the State of Vermont and this federal judicial district. They therefore are subject to

the personal jurisdiction of the Court in this district. A substantial part of the events and

omissions giving rise to Plaintiff's causes of action occurred in this federal judicial

district and therefore, pursuant to 28 U .S.C. § 1391 (a), venue is proper in this district.



FACTUAL ALLEGATIONS - ETHICON MESH PRODUCTS BACKGROUND

        9.     Surgical mesh products have been used to repair abdominal hernias since

the 1950s. In the 1970s, gynecologists began using surgical mesh products designed for

abdominal hernia repair to surgically repair prolapsed organs. In the 1990s,

gynecologists began using this surgical mesh for the surgical treatment of pelvic organ

prolapse ("POP") and stress urinary incontinence ("SUI"). Manufacturers, including

Defendants, began to modify the mesh used in hernia repair to be used as products

specifically intended to correct POP and SUI.

        10.    A pelvic organ prolapse occurs when a pelvic organ, such as the

bladder, drops ("prolapses") from its normal position and pushes against the walls of

the vagina. Prolapse can happen if the muscles that hold the pelvic organs in place


                                           3
   Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 4 of 26




become weak or stretched from childbirth or surgery. More than one pelvic organ

can prolapse at the same time. Organs that can be involved in a pelvic organ prolapse

include the bladder, the uterus, the bowel and the rectum.

        11.   Defendants' pelvic mesh products are targeted for women who suffer

from pelvic organ prolapse and/or stress urinary incontinence as a result of the

weakening or damage caused to the walls of the vagina. These products are specifically

promoted to physicians and patients as an innovative, minimally invasive procedure

with minimal local tissue reactions, minimal tissue trauma and minimal pain while

correcting vaginal prolapse, stress urinary incontinence, pelvic organ prolapse and/or

rectocele.

        12.   Surgical mesh, including mesh used in Gynecare Prolift+M and

Gynecare TVT-Obturator (TVT-0) pelvic mesh products, are medical devices that

are generally used to repair weakened or damaged tissue. They are made from porous

absorbable or non-absorbable synthetic material or absorbable biologic material. In

urogynecologic procedures, surgical mesh is permanently implanted to reinforce the

weakened vaginal wall to repair pelvic organ prolapse or to support the urethra to

treat urinary incontinence. Most pelvic mesh products are comprised of non-

absorbable,   synthetic,   polyester fiber,    monofilament    polypropylene    mesh,

polyethylene terephthalate mesh, and/or collagen.

        13.   Defendants sell pelvic mesh "kits" which can include not only the

surgical mesh, but also tissue fixation anchors and insertion tools. The products

manufactured by Defendants are considered Class II medical devices.

        14.   The FDA defines both "degradation" and "fragmentation" as "device


                                        4
   Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 5 of 26




problems" to which the FDA assigns a specific "device problem code." "Material

Fragmentation" is defined as an "[i]ssue associated with small pieces of the device

breaking off unexpectedly" and "degraded" as an "[i]ssue associated with a deleterious

change in the chemical structure, physical properties, or appearance in the materials that

are used in device construction."

       15.    In 1996, the FDA cleared the first pelvic mesh products for use in

the treatment of stress urinary incontinence (SUI). These products included products

manufactured, marketed, and distributed by Defendants. These products were

approved by the FDA under the abbreviated 5 lO(k) approval process. Section 5 lO(k)

provides for marketing of a medical device if the device is deemed "substantially

equivalent" to other predicate devices marketed before May 28, 1976. No formal review

for safety or efficacy is required, and no formal review for safety or efficacy was ever

conducted with regard to Gynecare Prolift+M and Gynecare TVT-Obturator (TVT-O).

       16.    At various times, Defendants sought and obtained Food and Drug

Administration ("FDA") clearance to market the Gynecare Prolift+M and TVT-O under

Section 510(k) of the Medical Device Amendment. Section 510(k) allows marketing of

medical devices if the device is deemed substantially equivalent to other legally

marketed predicate devices marketed prior to May 28, 1976. This clearance process did

not require Defendants to prove the safety or efficacy of the Gynecare Prolift+M and

Gynecare TVT-Obturator (TVT-O) and, thus, a formal review of the safety and efficacy

of the Gynecare Prolift+M and Gynecare TVT-Obturator (TVT-O) was never

conducted.




                                         5
   Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 6 of 26




                         CASE SPECIFIC ALLEGATIONS

       17.    Ms. Knox was implanted with Ethicon's Gynecare Prolift+M (hereinafter

"Prolift+M") and Gynecare TVT-Obturator (hereinafter "TVT-O") pelvic mesh

products for her stress urinary incontinence and pelvic organ prolapse, serial #PFRA02,

#PFRP02, #810081 by Dr. Anne L. Viselli at UVM Medical Center in Knox, Vermont

on or about November 9, 2010.

       18.    Dr. Anne L. Viselli implanted the Gynecare Prolift+M and TVT-O

properly and appropriately and in accordance with the instructions for use generated

and provided by the Defendants.

       19.    Ms. Knox subsequently developed complications ansmg from the

implant of the Gynecare Prolift+M and TVT-O mesh product, including worsening

mixed incontinence, pelvic pain, dyspareunia, difficulty voiding, dysuria, frequency,

nocturia, urinary tract infections, mesh erosion, mesh migration, bleeding, scarring, and

urgency.

       20.    Ms. Knox underwent a surgery performed by Dr. Kris Strohbehn at

Dartmouth-Hitchcock in Lebanon, New Hampshire on or about January 15, 2014,

during which the Gynecare Prolift+M and TVT-O was removed.

       21.    Despite removal of the Gynecare Prolift+M and TVT-O, Ms. Knox

continues to experience daily complications including, but not limited to, dyspareunia,

difficulty voiding, chronic pelvic pain, urinary tract infections, and urgency.

       22.    Plaintiff asserts all applicable state statutory and common law rights and

theories related to the tolling or extension of any applicable statute of limitations,

including equitable tolling, delayed discovery, discovery rule, and fraudulent


                                         6
   Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 7 of 26




concealment.

        23.    Plaintiff pleads that the discovery rule should be applied to toll the

running of the statute of limitations until Plaintiff knew, or through the exercise of

reasonable care and diligence should have known, of facts indicating that Plaintiff had

been injured, the cause of the injury, and the tortious nature of the wrongdoing that

caused the injury.

       24.     Despite diligent investigation by Plaintiff into the cause of her injuries,

including consultations with Plaintiff's medical providers, the nature of Plaintiff's

injuries and damages, and their relationship to the Gynecare Prolift+M and TVT-O was

not discovered, and through reasonable care and due diligence could not have been

discovered, until a date within the statute of limitations. Accordingly, under appropriate

application of the discovery rule, Plaintiff's suit was filed well within the applicable

statutory limitations period. Plaintiff did not become aware of the tortious conduct of

the Defendants giving rise to her claim, as defined by 12 V.S.A. §512(4), until early

2016. Plaintiff subsequently entered into a tolling agreement with Defendants for her

claim, which tolled the applicable statute of limitations from February 23, 2017 until

recently. Accordingly, Plaintiff's case has been filed within the applicable statute of

limitations.

                                CAUSES OF ACTION

                                      COUNTI
                                    NEGLIGENCE

       25.     Plaintiff re-alleges and incorporates by reference each and every

allegation contained in paragraphs 17-24 as if fully set forth herein.

       26.     Defendants had a duty to individuals, including the Plaintiff, to use

                                          7
   Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 8 of 26




reasonable care in designing, labeling, and selling the Gynecare Prolift+M and TVT-O.

      27.     Defendants knew or in the exercise of reasonable care should have

known, that the Gynecare Prolift+M and TVT-O meshes were not properly

designed, labeled, labeled with proper warnings, marketed, sold, and were

unreasonably likely to injure its users.

      28.     Defendants negligently and carelessly designed, labeled, and sold the

Gynecare Prolift+M and TVT-O mesh, which they knew or had reason to know was

dangerous and unsafe for the use and purpose for which it was intended.

      29.     Defendants knew or should have known that their Gynecare Prolift+M

and TVT-O caused unreasonable, dangerous risks and serious side effects of which

Plaintiff would not be aware.

      30.     Defendants owed a duty of care to Plaintiff and her treating physician,

Dr. Anne L. Viselli concerning the Gynecare Prolift+M and TVT-O mesh implanted in

Plaintiff and the resulting harm it would cause.

      31.     Defendants breached their duties to Plaintiff by designing, labeling, and

selling the Gynecare Prolift+M and TVT-O that Defendant knew or had reason to know

was defective.

      32.     Defendants breached their aforementioned duty by, among other things:

              a. Failing to use reasonable care to utilize reasonably safe design

                  practices in the creation of the Gynecare Prolift+M and TVT-O so as

                  to avoid producing an unsafe finished product, for which it was

                  designed;

              b. Failing to use reasonable care to timely and adequately warn


                                         8
Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 9 of 26




             physicians in the field and consumers after discovering potential

             safety hazards and harms associated with Gynecare Prolift+M and

             TVT-O;

        c. Failing to use reasonable care in providing accurate information, and

             withholding vital information from patients and their physicians

             about the propensity of the Gynecare Prolift+M and TVT-O to fail

             and cause injury and complications;

        d. Failing to use reasonable care to timely remove and/or recall from

             the market to otherwise prevent the continued use of the Gynecare

             Prolift+M and TVT-O mesh by physicians;

        e. Failing to use reasonable care to investigate and/or use known and/or

             knowable reasonably alternative designs, and/or materials for

             Defendants' Gynecare Prolift+M and TVT-O mesh;

        f.   Failing to use reasonable care to make the Gynecare Prolift+M and

             TVT-O safe and to determine the nature, magnitude, and frequency

             of serious, life threatening complications that were known or

             knowable;

        g. Failing to use reasonable care in designing the Gynecare Prolift+M

             and TVT-O in which it knew or should have known that the

             likelihood and severity of potential harm from the Gynecare

             Prolift+M and TVT-O exceeded the burden of taking safety

             measures to reduce or avoid harm;

        h. Failing to use reasonable care in designing the Gynecare Prolift+M



                                   9
Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 10 of 26




              and TVT-O in which it knew or should have known that the

              likelihood of potential harm from other devices available for the

              same purpose;

         1.   Failing to use reasonable care in designing and establishing a safe,

              effective procedure for removal for the Gynecare Prolift+M and

              TVT-O, which can be implemented in the event of a failure, injury,

              or complication;

        J.    Failing to use reasonable care m the recruiting and training of

              physicians and surgeons to implant its Gynecare Prolift+M and

              TVT-O products and without adequately providing the information

              about the severity, frequency, and permanency of the risks to those

              physicians and surgeons;

         k. Failing to use reasonable care in continuing to design, market, label,

              and sell the Gynecare Prolift+M and TVT -0 when Defendants knew

              or should have known the mesh was not safe for its intended purpose;

         l. Failing to use reasonable care in continuing to design, market, label,

              and sell the Gynecare Prolift+M and TVT -0, consisting of

              polypropylene material that causes a foreign body immune reaction,

              which results in adverse effects and injuries;

         m. Failing to use reasonable care in continuing to design, market, label,

              and sell the Gynecare Prolift+M and TVT-O that causes foreign

              body immune reactions, subsequent tissue breakdown, and adverse

              reactions, such as adhesions to internal organs, once inserted into and



                                     10
Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 11 of 26




            through an area of the body with high levels of bacteria;

         n. Failing to use reasonable care in continuing to design, market, label,

            and sell the Gynecare Prolift+M and TVT-O that has the propensity

            to deform when subject to prolonged tension inside the body;

        o. Failing to use reasonable care in continuing to design, market, label,

            and sell the Gynecare Prolift+M and TVT-O that is inelastic, causing

            it to be improperly mated to the delicate and sensitive areas of the

            pelvis, which results in pelvic pain during normal daily activities that

            involve movement in the pelvis (e.g. intercourse, defecation);

         p. Failing to use reasonable care in continuing to design, market, label,

            and sell the Gynecare Prolift+M and TVT-O that degrades and

            fragments over time, causing chronic inflammatory and fibrotic

            reactions and continuing injuries over time;

         q. Failing to use reasonable care in continuing to design, market, label,

            and sell the Gynecare Prolift+M and TVT-O product that has a

            severe propensity to contract, retract, shrink, erode, extrude, and scar

            inside the body;

         r. Failing to use reasonable care in continuing to design, market, label,

            and sell the Gynecare Prolift+M and TVT-O product that has a

            severe risk of recurrent, intractable, permanent pelvic pain and other

            potential lifelong and debilitating pain resulting from implantation

            of the Gynecare Prolift+M and TVT-O; and

         s. Failing to use reasonable care in continuing to design, market, label,



                                   11
  Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 12 of 26




                  and sell the Gynecare Prolift+M and TVT-O product that has a need

                  for corrective or revision surgeries to adjust or remove the Gynecare

                  Prolift+M and TVT-O, and that these corrective surgeries may not

                  result in complete resolution of complications, including pain;

      33.     Prior to implantation of the Gynecare Prolift+M and TVT-O, neither

Plaintiff nor her physician, Dr. Anne L. Viselli, were aware of Defendant's negligent

conduct, and that Defendant's breached the duty of care by failing to use reasonable

care in designing, labeling, and selling the Gynecare Prolift+M and TVT-O.

      34.     If Plaintiff and her physician Dr. Anne L. Viselli were aware of

Defendant's negligent conduct and breach of the duty of care, Plaintiff would not have

agreed to undergo the implantation of the Gynecare Prolift+M and TVT-O and Plaintiff

would not have suffered her injuries.

      35.     After implantation of this Gynecare Prolift+M and TVT-O, Plaintiff

began experiencing worsening mixed incontinence, pelvic pain, dyspareunia, difficulty

voiding, dysuria, frequency, nocturia, urinary tract infections, mesh erosion, mesh

migration, bleeding, scarring, and urgency.

      36.     Plaintiff's post-implantation problems necessitated the need for follow

up visits to Plaintiff's physician, as well as an additional surgery, performed by Dr. Kris

Strohbehn, to attempt to resolve these complications.

      3 7.    Despite additional treatments, Plaintiff continues to suffer daily

complications including, but not limited to, dyspareunia, difficulty voiding, chronic

pelvic pain, urinary tract infections, and urgency.

      38.     As a result of Defendant's breach of the duty of care, Plaintiff's Gynecare


                                          12
  Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 13 of 26




Prolift+M and TVT-O failed and caused her injuries.

      39.     As a direct and proximate result of the breach of duty of care, Plaintiff

has experienced significant mental and physical pain, suffering, disability, impairment,

loss of enjoyment of life, loss of care, comfort, has sustained permanent injuries,

including, but not limited to, worsened urinary incontinence, urinary tract infections,

injury to her internal organs, sexual dysfunction, scarring, urgency, and pelvic pain.

Plaintiff has undergone medical treatment and will likely undergo further medical

treatment and procedures, has suffered financial or economic loss, including, but not

limited to, obligations for medical services, and other damages. Plaintiff will continue

to suffer from these injuries for the remainder of her life and will require her to incur

costs and expenses to obtain medical care and purchase products to control and manage

her injuries, which would otherwise be unnecessary.

                             COUNT II
              STRICT PRODUCT LIABILITY - DESIGN DEFECT

      40.     Plaintiff re-alleges and incorporates by reference each and every

allegation contained in paragraphs 17-24 as if fully set forth herein.

      41.     Gynecare Prolift+M and TVT-O mesh is a permanent polypropylene

mesh designed to adhere and integrate into the body without issue. However, its

synthetic materials and pore size are criticized as bacterial havens, which in turn leads

to numerous injuries including, but not limited to, a higher rate of infections, pain,

bleeding, sexual dysfunction, urinary problems, and mesh erosions.

      42.     The Gynecare Prolift+M and TVT-O implanted in Plaintiff was not

reasonably safe for its intended use and was defective as described herein with

respect to its design. As previously stated, these Gynecare Prolift+M and TVT-O

                                         13
  Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 14 of 26




design defects include, but are not limited to:

          a. the use of polypropylene material in the Gynecare Prolift+M and TVT-

               O and the immune reaction that results from such material, causing

               adverse reactions and injuries;

          b. the design of the Gynecare Prolift+M and TVT-O to be inserted into and

               through an area of the body with high levels of bacteria that adhere to

               the Gynecare Prolift+M and TVT-O causing immune reactions and

               subsequent tissue breakdown and adverse reactions and injuries;

          c. biomechanical issues with the design of the Gynecare Prolift+M and

               TVT-O, including, but not limited to, the propensity of the Gynecare

               Prolift+M and TVT-O to contract or shrink inside the body, that in turn

               cause surrounding tissue to be inflamed, become fibrotic, and contract,

               resulting in injury;

          d. the use and design of arms and anchors in the Gynecare Prolift+M and

               TVT-O, which, when placed in the women, are likely to pass through

               contaminated spaces and injure major nerve routes in the pelvic region;

          e. the propensity of the Gynecare Prolift+M and TVT-O for migration

               or to gradually elongate and deform when subject to prolonged tension

               inside the body;

          f.   the inelasticity of the Gynecare Prolift+M and TVT-O, causing it to be

               improperly mated to the delicate and sensitive areas of the pelvis where

               they are implanted, and causing pain upon normal daily activities that

               involve movement in the pelvis (e.g., intercourse, defecation);



                                          14
  Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 15 of 26




            g. the hyper-inflammatory responses to the polypropylene mesh leading to

                 problems including chronic pain and fibrotic reaction;

            h. the propensity of the polypropylene mesh to disintegrate, erode, and

                 adhere to internal organs after implantation in the female pelvis, causing

                 pain and other adverse reactions;

            i.   the adverse tissue reactions caused by the polypropylene mesh, which are

                 causally related to infection, as polypropylene is a foreign organic

                 material from animals and/or human cadavers;

            j.   the harshness of the polypropylene Gynecare Prolift+M and TVT-O upon

                 the female pelvic tissue, and the hardening of the Gynecare Prolift+M

                 and TVT-O in the body.

            k. the propensity of the Gynecare Prolift+M and TVT-O for degradation,

                 fragmentation, or erosion      over   time, which causes a chronic

                 inflammatory and fibrotic reaction, and results in continuing injury over

                 time; and

            1. the creation of a non-anatomic condition in the pelvis leading to chronic

                 pain and functional disabilities when the Gynecare Prolift+M and TVT-

                 O is implanted according to the manufacturers' instructions.

      43.        At all times relevant to this action, Defendants developed, designed,

labeled, promoted, and sold into the stream of commerce the Gynecare Prolift+M and

TVT-O, including the one implanted in Plaintiff.

      44.        The Gynecare Prolift+M and TVT-O was expected to, and did, reach its

intended consumers without substantial change in the condition in which it was in when



                                           15
  Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 16 of 26




it left Defendant's possession.

      45.     The Gynecare Prolift+M and TVT-O implanted in Plaintiff was defective

in design because it failed to perform as safely as persons who ordinarily use the product

would have expected at the time of use.

      46.     The Gynecare Prolift+M and TVT-O implanted in Plaintiff was defective

in design, in that its risk of harm exceeded its claimed benefits.

      4 7.    The Gynecare Prolift+M and TVT-O implanted in Plaintiff was similarly

designed, made from the same polypropylene material, and contained all these

previously mentioned propensities for failure and injury when it left Defendant's

possession.

      48.     The Gynecare Prolift+M and TVT-O implanted in Plaintiff migrated, and

eroded within her body, which necessitated the need for follow up visits to her

physician, as well as an additional surgery, performed by Dr. Kris Strohbehn, to attempt

to resolve these complications.

       49.    The Gynecare Prolift+M and TVT-O implanted also caused Plaintiff to

suffer unnecessary and prolonged pelvic pain and adverse tissue reactions because the

mesh was designed from a polypropylene material that was not reasonably safe for

humans.

       50.    Feasible and suitable alternative designs as well as suitable alternative

procedures and instruments for implantation have existed at all times relevant.

       51.    The Defendants could have implemented an alternative design for the

Gynecare Prolift+M and TVT-O product by using safer biodegradable polymers, which

are less likely to cause inflammatory foreign body responses when implanted because


                                          16
  Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 17 of 26




they are less dense and more absorbable.

      52.     The Defendants also could have implemented an alternative size for the

Gynecare Prolift+M and TVT-O by designing it with larger pores. Larger pore sizes

create a lighter pelvic mesh, and in tum, stimulates better integration into the body and

reduces foreign body inflammatory responses.

      53.     Had the Defendants implemented alternative designs for the Gynecare

Prolift+M and TVT-O, such as a biodegradable polymer and/or a larger pore size,

Plaintiff would not have suffered her injuries.

      54.     Had the Defendants not used polypropylene material in its Gynecare

Prolift+M and TVT-O, Plaintiff would not have suffered foreign body reactions and her

subsequent injuries.

      55.     Plaintiff and Plaintiff's physician, Dr. Anne L. Viselli, used the Gynecare

Prolift+M and TVT-O in a manner that was reasonably foreseeable to Defendants.

      56.     Neither Plaintiff, nor Plaintiff's physician, Dr. Anne L. Viselli, could

have, by the exercise of reasonable care, discovered the Gynecare Prolift+M and TVT-

O's defective condition or perceived its unreasonable dangers prior to Plaintiff's

implantation with this Gynecare Prolift+M and TVT-O.

       57.    The Defendants' Gynecare Prolift+M and TVT-O product is dangerous

and defective, unfit and unsafe for their intended and reasonably foreseeable uses

and does not meet or perform to the expectations of patients and their health care

providers.

       58.    Defendants are strictly liable to Plaintiff for their defective designing

of the Gynecare Prolift+M and TVT-O mesh.


                                         17
   Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 18 of 26




      59.     As a result of the Gynecare Prolift+M and TVT-O's aforementioned

defects as described herein, Plaintiff has experienced significant mental and physical

pain, suffering, disability, impairment, loss of enjoyment of life, loss of care, comfort,

has sustained permanent injuries, including, but not limited to, worsened urinary

incontinence, urinary tract infections, injury to her internal organs, sexual dysfunction,

scarring, urgency, and pelvic pain. Plaintiff has undergone medical treatment and will

likely undergo further medical treatment and procedures for the rest of her life and will

require her to incur costs and expenses to control and manage her injuries, which would

otherwise be unnecessary.

                             COUNT III
             STRICT PRODUCT LIABILITY - FAILURE TO WARN

      60.     Plaintiff re-alleges and incorporates by reference each and every

allegation contained in paragraphs 17-24 as if fully set forth herein.

      61.     Defendants' Gynecare Prolift+M and TVT-O have been and continue to

be marketed to the medical community and directly to patients as safe, effective,

reliable medical devices with demonstrated long-term clinical results; implanted by

safe and effective, minimally invasive surgical techniques for the treatment of medical

conditions, primarily vaginal vault prolapse, stress urinary incontinence, pelvic organ

prolapse and/or rectocele, and as safer and more effective as compared to the

traditional products and procedures for treatment, and other competing pelvic mesh

products.

       62.    Defendants have marketed and sold the Gynecare Prolift+M and TVT-

O to the medical community at large and directly to patients through carefully planned,

multifaceted marketing campaigns and strategies. These campaigns and strategies

                                          18
   Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 19 of 26




include, but are not limited to, aggressive marketing to health care providers at medical

conferences, hospitals, private offices, and include the provision of valuable cash and

non-cash benefits to health care providers.

      63.     Defendants also utilized documents, patient brochures and websites,

offering exaggerated and misleading expectations as to the safety and utility of the

Gynecare Prolift+M and TVT-O. Defendants further engaged in direct-to-consumer

marketing specifically designed to drive consumers to seek out these products for

implantation into their bodies.

      64.     Defendants described in its Gynecare Prolift+M and TVT-O Patient

Brochures, Instructions for Use, and other marketing materials, that the known

complications for its Gynecare Prolift+M and TVT-O mesh were consistent with any

surgical procedure of an implantable medical device and described occurrences of

foreign body responses, inflammatory reactions, mesh degradation, and mesh erosions

as "minimum to slight" and "transitory", when in fact Defendants knew or should have

known that these complications not "minimum to slight", not "transitory", but

common, permanent and lifelong, debilitating, and the result of the Gynecare

Prolift+M and TVT-O itself and not from surgical procedures.

      65.     Contrary to Defendants' representations and marketing to the medical

community, potential patients, the Plaintiff herself, and Plaintiff's physician Dr. Anne

L. Viselli, that the Gynecare Prolift+M and TVT-O was clinically proven, safe,

effective, and had demonstrated long-term clinical results, Defendants' Gynecare

Prolift+M and TVT-O mesh have high malfunction, failure, injury, and complication

rates, fail to perform as intended, require frequent and often debilitating re-operations,



                                          19
   Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 20 of 26




are difficult to remove, cause sexual dysfunction, urinary tract infections, chronic

pelvic pain, stress urinary incontinence, urgency, sarcomas, and have caused severe

and irreversible injuries, conditions, and lifelong damages in other patients.

      66.       Defendants were and are aware that the Gynecare Prolift+M and TVT-

O mesh, as described herein, degrades, contracts, shrinks, frays, cords, migrates,

stiffens, creates loose pore sizes with tension, causes adverse reactions such as

infections, urinary tract infections, chronic pelvic pain, stress urinary incontinence,

urgency, sexual dysfunction, sarcomas, and/or otherwise deforms at all times relevant

to Plaintiff's claims. Defendants did not place any of these known complications on

its pamphlets, booklets, or instructions for use at the time Plaintiff was electing

whether to undergo surgery for her stress urinary incontinence and pelvic organ

prolapse.

      6 7.      The Gynecare Prolift+M and TVT-O implanted in the Plaintiff was not

reasonably safe for its intended use and was defective as described herein as a

matter of law due to its lack of appropriate and necessary warnings. Specifically,

Defendants did not provide sufficient or adequate warnings to the Plaintiff and her

medical provider, Dr. Anne L. Viselli, in order for them to make an informed decision

prior to implantation. Such warnings include, but are not limited to:

             a. The risk of recurrent, intractable, permanent pelvic pain and other pain

                resulting from the Gynecare Prolift+M and TVT-O;

             b. The need for corrective or revision surgery to adjust or remove the

                Gynecare Prolift+M and TVT-O;

             c. Treatment of stress urinary incontinence or pelvic organ prolapse with



                                          20
   Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 21 of 26




                 Gynecare Prolift+M and TVT-0 1s no more effective than feasible

                 available alternatives;

            d. Treatment of stress urinary incontinence or pelvic organ prolapse with

                 Gynecare Prolift+M and TVT-0 makes future surgical repair more

                 difficult than feasible available alternatives;

            e. Removal of the Gynecare Prolift+M and TVT-0 due to complications

                 may involve multiple surgeries and may significantly impair the patient's

                 quality of life;

            f.   Complete removal of the Gynecare Prolift+M and TVT-0 may not be

                 possible and may not result in complete resolution of the complications,

                 including pain; and

            g. The nature, magnitude, and frequency of complications that could arise as

                 a result of implantation of the Gynecare Prolift+M and TVT-0.

      68.        Ordinary consumers would not have recognized the potential risks and

dangers the Gynecare Prolift+M and TVT-0 and its polypropylene mesh component

posed because its uses were specifically promoted to improve the health of such

patients while the nature and prevalence of such risks were either downplayed or not

provided to consumers and their physicians.

      69.        The Gynecare Prolift+M and TVT-0 was at all times utilized and

implanted in a manner foreseeable to Defendants, as they generated the instructions

for use, created the procedures for implanting the devices, and trained the implanting

physicians, including Plaintiff's physician Dr. Anne L. Viselli.

      70.        Defendants provided incomplete, insufficient, and misleading training



                                            21
   Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 22 of 26




and information to physicians, including Plaintiff's physician Dr. Anne L. Viselli, to

increase the number of physicians utilizing the Gynecare Prolift+M and TVT-O

regarding its use and aftercare of patients implanted with the Gynecare Prolift+M and

TVT-O.

      71.     Defendants have a post-implant and continuing duty to warn Plaintiff,

her medical providers, the medical community, the FDA, and/or the public at large of

their Gynecare Prolift+M and TVT-O mesh's known characteristics or defective

propensities as described herein. A manufacturer must provide an appropriate warning

if there is reasonable evidence of an association of a serious complication with the use

of the device. Defendants failed to warn Plaintiff, her medical provider Dr. Anne L.

Viselli, the medical community, the FDA, and/or the public. These duties are

continuing in nature and will only expire until Defendants permanently remove their

products from the market, all medical providers cease implanting Defendants pelvic

products into their patients, and/or the FDA bans said products from the market, each

of which has yet to occur.

      72.     Prior to Plaintiff's first surgery on or about November 9, 2010 at UVM

Medical Center, Plaintiff and her physician, Dr. Anne L. Viselli, reviewed Gynecare

Prolift+M and TVT-O mesh brochures and pamphlets, which stated that the Gynecare

Prolift+M and TVT-O mesh was safe, effective, had demonstrated long-term clinical

results, and any complications such as foreign body responses, inflammatory

reactions, mesh degradation, and mesh erosions were minimum to slight, transitory,

and consistent with any surgical procedure.

       73.    The Plaintiff and Dr. Anne L. Viselli reasonably relied upon and chose



                                         22
  Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 23 of 26




the Gynecare Prolift+M and TVT-O based upon Defendants' physician training and

marketing materials, as described herein, regarding the safety, effectiveness, and

fitness of their Gynecare Prolift+M and TVT-O mesh. Dr. Anne L. Viselli also lacked

independent knowledge of the risks associated with the Gynecare Prolift+M and

TVT-O implanted in Plaintiff in order to adequately warn Plaintiff.

      7 4.    Plaintiff and Dr. Anne L. Viselli were not made aware that Plaintiff was

consenting to these potentially lifelong complications that Defendants did not disclose

on its pamphlets, booklets, and instructions for use. Plaintiff and Dr. Anne L. Viselli

also had no means and opportunity to discover the true nature of the mesh and its

complications prior to implantation.

      75.     After implantation of this Gynecare Prolift+M and TVT-O, Plaintiff

began experiencing severe pelvic pain, dyspareunia, difficulty voiding, dysuria,

frequency, worsening mixed incontinence, mesh erosion, mesh migration, bleeding,

scarring, and urgency. These complications were never mentioned in Defendant's

brochures or pamphlets or otherwise disclosed to Plaintiff and her physician, Dr. Anne

L. Viselli, and none of these complications were minimum to slight or transitory as

the instructions for use, brochures, and marketing materials indicated. Contrary to

Defendant's mesh brochures, pamphlets, and marketing materials, Plaintiff's injuries

are permanent and lifelong and caused by the Gynecare Prolift+M and TVT-O itself

and not from surgical procedures.

      76.     These post-implantation problems necessitated the need for follow up

visits to Plaintiff's physician, as well as an additional surgery performed by Dr. Kris

Strohbehn, to attempt to resolve these complications. Prior to Plaintiff's implantation



                                        23
   Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 24 of 26




surgery, the risks of necessary additional follow-up procedures were known to the

Defendant, but not disclosed to Plaintiff or Plaintiff's physician, Dr. Anne L. Viselli.

       77.    If Plaintiff and her medical provider, Dr. Anne L. Viselli, were aware

that these warnings were insufficient or were aware of the true risks associated with

the Gynecare Prolift+M and TVT-0, Plaintiff would not have consented to her pelvic

mesh surgery, Plaintiff would not have suffered her injuries, and Plaintiff and Dr.

Anne L. Viselli would have chosen another course of treatment for her stress urinary

incontinence and pelvic organ prolapse such as the Burch colposuspension procedure

and sacrospinous ligament suspension procedure, or other procedures without mesh.

       78.    Defendants are strictly liable to the Plaintiff for failing to warn Plaintiff

and Plaintiff's physician, Dr. Anne L. Viselli, of the defects in the Gynecare Prolift+M

and TVT-0 mesh product.

       79.    As a result of Defendant's failure to warn as described herein, Plaintiff

has experienced significant mental and physical pain, suffering, disability, impairment,

loss of enjoyment of life, loss of care, comfort, has sustained permanent injuries,

including, but not limited to, worsened urinary incontinence, urinary tract infections,

injury to her internal organs, sexual dysfunction, scarring, urgency, and pelvic pain.

Plaintiff has undergone medical treatment and will likely undergo further medical

treatment and procedures for the rest of her life and will require her to incur costs and

expenses to control and manage her injuries, which would otherwise be unnecessary.

                           PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of

them, individually, jointly and severally and requests compensatory damages, together


                                         24
    Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 25 of 26




with interest, cost of suit, attorneys' fees, and all such other relief as the Court deems

just and proper as well as:

         A.    compensatory damages to Plaintiff for past, present, and future damages,

         including, but not limited to, pain and suffering for severe and permanent

         personal injuries and severe emotional distress sustained by Plaintiff, health

         and medical care costs, together with interest and costs as provided by law;

         B.    restitution and disgorgement of profits;

         C.    reasonable attorneys' fees;

         D.    the costs of these proceedings;

         E.    economic damages;

         F.    medical monitoring damages;

         G.    punitive damages; and

         H.    such other and further relief as this Court deems just and proper.

                         DEMAND FOR .JURY TRIAL

Plaintiff hereby demands a trial by jury as to all issues.



Dated: June 9, 2021

                                       By:
                                                  Vanessa Branon Kittell
                                                  84 Fairfield St.
                                                  St. Albans, VT 05478
                                                  Phone: (802)524-6568
                                                  Fax: (802) 524-6569
                                                  vkittell@vbklawvt.com

                                                  Attorney for Plaintiff




                                             25
Case 2:21-cv-00156-cr Document 1 Filed 06/11/21 Page 26 of 26




                                  Holly Werkema (TX Bar No. 24081202)
                                  Anticipated Pro Hae Vice
                                  Baron & Budd, P.C.
                                  3102 Oak Lawn Ave., Ste. 1100
                                  Dallas, TX 75219
                                  Phone: (214) 521-3605
                                  Fax:(214)520-1181
                                  hwerkema@baronbudd.com

                                  Attorneys for Plaintiff




                             26
